Defendants appeal from an order denying their motion for leave to picket plaintiff’s customers with picket signs and leaflets and to carry on related activities for the purpose of inducing purchasers to patronize industries located in New York and to *867refrain from purchasing plaintiff’s products because they are not made in New York, and to permit defendants to picket plaintiff and plaintiff’s products for the purpose of inducing plaintiff to re-employ former employees. (See Englander Co. v. Tishler, 206 Mise. 224.) Order affirmed, with $50 costs and disbursements. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur. [See post, p. 1104.]